DETAILED ACTION
1.	The amendment received on June 11, 2021 has been entered into the record.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	As for claim 10, on lines 2-3 ‘wherein the filtration unit housing comprises at least one membrane element that has a permeate tube’ appears to be new matter.  Applicant’s disclosure surrounding or enclosing ‘at least one membrane element that has a permeate tube.’  
	Claim 11 is also rejected based on its dependency from claim 10.
	As for claim 11, on lines 2-3 ‘wherein the filtration unit housing comprises a first interconnector that connects a first part of the permeate tube to a second part of the permeate tube’ appears to be new matter.  Applicant’s disclosure refers to a ‘membrane housing’ (Fig. 1: 102) that appears to only comprise a first end cap (Fig. 1: 104) and a second end cap (Fig. 1: 106) (applicant’s specification: page 3, lines 24-27).  Applicant’s disclosure also demonstrates that the permeate outlet (Fig. 1: 111) is not part of the membrane housing for it is located outside of the membrane housing (applicant’s specification:  page 7, lines 32-33).  There is no adequate support for the filtration unit housing comprising a first interconnector that connects a first part of the permeate tube to a second part of the permeate tube because from applicant’s disclosure the membrane housing comprising the following:  Fig. 1: 102, 104, and 106.  Applicant’s disclosure appears to support the filtration unit housing surrounding or enclosing ‘a first interconnector that connects a first part of the permeate tube to a second part of the permeate tube.’
claim 12, on lines 2-3 ‘the filtration unit housing comprising at least one membrane element that has a permeate tube’ appears to be new matter.  Applicant’s disclosure refers to a ‘membrane housing’ (Fig. 1: 102) that appears to only comprise a first end cap (Fig. 1: 104) and a second end cap (Fig. 1: 106) (applicant’s specification: page 3, lines 24-27).  Applicant’s disclosure also demonstrates that the permeate outlet (Fig. 1: 111) is not part of the membrane housing for it is located outside of the membrane housing (applicant’s specification:  page 7, lines 32-33).  There is no adequate support for the filtration unit housing comprising at least one membrane element that has a permeate tube because from applicant’s disclosure the membrane housing comprising the following:  Fig. 1: 102, 104, and 106.  Applicant’s disclosure appears to support the filtration unit housing surrounding or enclosing ‘at least one membrane element that has a permeate tube.’  
	Claims 13-15 are rejected by virtue of their dependency from claim 12.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 10, lines 2-3 ‘the filtration unit housing comprises at least one membrane element that has a permeate tube’ is indefinite, for it is unclear how a housing that surrounds or encloses objects would comprise the objects that which it surrounds or encloses. 
	Claim 11 is rejected by virtue of its dependency from claim 10.
	When treating claim 10 further on its merits, the examiner will be interpreting ‘the filtration unit housing comprises at least one membrane element’ as reading as –the filtration unit housing surrounds at least one membrane element that has a permeate tube-. 
	As for claim 11, lines 2-3 ‘the filtration unit housing comprises a first interconnector that connects a first part of the permeate tube to a second part of the permeate tube’ is indefinite, for it is unclear how a housing that surrounds or encloses objects would comprise the objects that which it surrounds or encloses. 
	When treating claim 11 further on its merits, the examiner will be interpreting ‘the filtration unit housing comprises a first interconnector that connects a first part of the permeate tube to a second part of the permeate tube’ as reading as -the filtration unit housing surrounds a first interconnector that connects a first part of the permeate tube to a second part of the permeate tube-.
	As for claim 12, lines 2-3 ‘the filtration unit housing comprising at least one membrane element that has a permeate tube’ is indefinite, for it is unclear how a housing that surrounds or encloses objects would comprise the objects that which it surrounds or encloses. 
	Claim 13-15 are rejected by virtue of their dependency from claim 12.
	When treating claim 12 further on its merits, the examiner will be interpreting ‘the filtration unit housing comprising at least one membrane element’ as reading as –the filtration unit housing surrounding at least one membrane element that has a permeate tube-. 
claim 15, on lines 2-3 ‘operation of the filtration unit housing’ is indefinite, for it is unclear how a housing that passively encloses or surrounds objects can be active.  
	When treating claim 15 further on its merits, the examiner will be interpreting ‘operation of the filtration unit housing’ as reading as –operation of the filtration unit-.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 4, 6, 7, 10, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stienen et al. (DE 10 2008 005 260 B3)-using drawings with machine translation of the description-previously cited in view of Olsson et al. (2010/0208055)-cited by applicant and “Wet/Dry Recording Video Inspection System with Articulating Probe User’s Manual DCS665-ART”-hereafter ‘DCS655-ART’ and further in view of Tanaka et al. (JP 07218444 A)-using Figures and 3 page machine translation having paragraphs [0001]-[0016].
	As for claim 1, Stienen discloses/suggests the following:  a filtration unit inspection device (paragraph 0023 with Fig. 1) comprising; an optical device configured to capture images and generate image data (Fig. 1: 14 with paragraph 0023:  lines 3-10).
	Stienen does not explicitly state that there is a display configured to present the image data, and a data cable connecting the optical device to the display.    Nevertheless, Olsson in a push-cable for pipe inspection system teaches systems for inspecting the interior of conduits or 
Therefore, it would be obvious to one of ordinary skill in the before the effective filing date of the claimed invention to have a display configured to present the image data, and a data cable connecting the optical device to the display in order for the operator to view the inspection process of the filtration unit.
	As for the optical device and at least part of the data cable being adapted to be fed into a filtration unit housing in which liquid food is received and filtered, Stienen does not explicitly state this.  Nevertheless, Stienen suggests that the image capturing device and at least part of the data cable being adapted to be fed into a filtration unit housing (Fig. 1: 14.1 being the camera head and 14 comprising a data cable with 11; 2 being the filter housing), and Stienen discloses wherein the filtration unit is configured to filter liquid food products (paragraph 0017).   Nevertheless, Olsson teaches the optical device and at least part of the data cable being adapted 
	As for a guiding element that is provided on the optical device for facilitating feeding the optical device through the filtration unit housing, wherein the guiding element comprises:  a sleeve attached to the optical device and arranged around the optical device, and a cage attached to the sleeve, wherein the cage comprises at least two arc-shaped elements, Stienen in view of Olsson and DCS655-ART are silent.  Stienen teaches guiding tubes to position the endoscope to the entrance of a candle filter (Fig. 1: 10) and suggests at the minimum that the endoscope’s housing (camera housing) guides the endoscope through the candle filter’s filtrate channel (Fig. 1: 14.1 in 11).  And Olsson teaches a pipe guide for a camera (Figs. 9a-9c: 900 with Fig. 3: 102 and 900 and see Fig. 1: 102) wherein the type of conduit for inspection is not limited (paragraph 0003).  Nevertheless, Tanaka in a camera for inspecting interior of pipeline demonstrates a conventional guiding element (Fig. 5: 4 used to guide camera head, 3, with cable, 2, through conduit, 9) comprising a sleeve attached to the optical device and arranged around the optical device (Fig. 4:  rectangle between 3 and 4). See annotated Fig. 4 below with circled sleeve (collar):

    PNG
    media_image1.png
    162
    342
    media_image1.png
    Greyscale

And further comprising: a cage attached to the sleeve (Fig. 4: 4), wherein the cage comprises at least two arc-shaped elements (Fig. 4: 4a).  The conventional guiding element by virtue of being a conventional pipe line camera is used to protect the camera head while guiding through a conduit (paragraph 0002).   And Tanaka teaches an improved guiding element that does not obscure the field of view of the camera head (paragraph [0006] with Fig. 1: 14 and Fig. 2 (B): 14a-14d) comprising a sleeve attached to the optical device and arranged around the optical device (Fig. 2 (B): 14b; paragraph [0008]: last line); a cage attached to the sleeve (Fig. 2(B): treating all 14d’s as the cage coupled to 14b) , wherein the cage comprises at least two arc-shaped elements (Fig. 2(A): 14d and Fig. 2(B): 14d).  
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Stienen’s system having a guiding element that is provided on the optical device for facilitating feeding the optical device through the filtration unit housing, wherein the guiding element comprises:  a sleeve attached to the optical device and arranged around the optical device, and a cage attached to the sleeve, wherein the cage comprises at least two arc-shaped elements such as taught by Tanaka in order to provide protection for the camera head from any objects in the path of inspection while traversing a conduit during the inspection as well as providing at least an unobstructed camera view from solids within the perimeter of the cage.


As for claim 4, Stienen in view of Olsson, DCS655-ART, and Tanaka discloses/suggests everything as above (see claim 1).  In addition, Stienen in view of Tanaka discloses the following (note that in claim 1 Stienen has Tanaka guiding element incorporated) wherein the cage is provided with a curved top (in view of Tanaka:  Fig. 4: distal end of 4 relative to 3; Fig. 2: 14d are curved at distal end of 14 treating 14b as the proximal end).

	As for claim 6, Stienen in view of Olsson, DCS655-ART, and Tanaka discloses/suggests everything as above (see claim 1).  Stienen in view of Olsson, DCS655-ART, and Tanaka are silent concerning the sleeve has a width in the range of 5 to 40 mm (note that in claim 1 Stienen has Tanaka guiding element incorporated).  However, Stienen appears to not limit the diameter of the filter housing diameters that may be inspected (paragraph 0025).   And DCS655-ART teaches that the camera head and data cable are approximately 5.5 mm in diameter (page 4:  second bullet point under KEY FEATURES).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sleeve have a width in the range of 5 to 40 mm in order to fit on a camera head with a 5.5 mm diameter in a video inspection system for conduits.

 	As for claim 7, Stienen in view of Olsson, DCS655-ART, and Tanaka discloses/suggests everything as above (see claim 1).  Stienen in view of Olsson, DCS655-ART, and Tanaka are silent concerning ‘the sleeve is provided with beveled surfaces’ (note that in claim 1 Stienen has 

As for claim 10, Stienen in view of Olsson, DCS655-ART, and Tanaka discloses/suggests everything as above (see claim 1).  In addition, Stienen suggests wherein the filtration unit housing surrounds at least one membrane element (paragraph 0002: sock-like filter; Fig. 1: housing (2) of sock-like filter candles (11)) that has a permeate tube (paragraph 0002:  candle with Fig. 1: 11), and Stienen in view of Olsson, DCS655-ART, and Tanaka discloses/suggests wherein the optical device, the guiding element and at least part of the data cable are arranged to be fed into the permeate tube (see claim 1 above; note Stienen:  video endoscope head 14.1 in permeate tube: 11 demonstrates system has been fed into permeate tube).
As for claim 12, Stienen in view of Olsson, DCS655-ART, and Tanaka discloses/suggests everything as above (see claim 1).  In addition, Stienen in view of Olsson, DCS655-ART, and Tanaka discloses/suggests a method for inspecting a filtration unit housing with a filtration unit inspection device according to claim 1 (see claim 1 above treating claim 1 as the apparatus for the practice of the method), the filtration unit housing surrounding at least one membrane element (Stienen: paragraph 0002: sock-like filter; Fig. 1: housing (2) of sock-like filter candles (11)) that has a permeate tube (Stienen: paragraph 0002: candle with Fig. 1: 11), the method comprising feeding the guiding element, the optical device and at least part of the data cable into the permeate tube (see claim 1 above; note Stienen:  video endoscope head claim 1 with regards to display in view of Olsson and DCS655-ART; Stienen: paragraph 0023, lines 8-9:  ‘evaluating images delivered by the endoscope’ demonstrates image data captured and transmitted to operator).
As for claim 14, Stienen in view of Olsson, DCS655-ART, and Tanaka discloses/suggests everything as above (see claim 12).  In addition, Stienen discloses the optical device is fed into the permeate tube in a direction that is opposite to a permeate flow direction (Fig. 1:  see 14.1 relative to 5 and 4; permeate flows from 5 to 4 during filtration process).
As for claim 15, Stienen in view of Olsson, DCS655-ART, and Tanaka discloses/suggests everything as above (see claim 12).    In addition, Stienen suggests the optical device is fed into the permeate tube during operation of the filtration unit (paragraph 0028).
As for claim 16, Stienen in view of Olsson, DCS655-ART, and Tanaka discloses/suggests everything as above (see claim 1).  Stienen in view of Olsson, DCS655-ART, and Tanaka is silent concerning wherein the sleeve has an inner diameter that is smaller than the outer diameter of the optical device whereby the sleeve is tightly fit over the optical device (note that in claim 1 Stienen has Tanaka guiding element incorporated).  Nevertheless, the examiner takes official notice that it is well known when using an elastomer to couple two articles together that the elastomeric article will have an inner diameter smaller than the outer diameter of the other article in order to create a tight fit between the two from the compression of the elastomeric article after stretching it to fit over the other article.  Therefore, it would be obvious to one of 
As for claim 17, Stienen in view of Olsson, DCS655-ART, and Tanaka discloses/suggests everything as above (see claim 1).  In addition, Stienen in view of Tanaka discloses the following (note that in claim 1 Stienen has Tanaka guiding element incorporated) wherein the at least two arc-shaped elements have a convex shape that is curved outwardly from the sleeve (in view of Tanaka:  Fig. 4:  distal ends of 4a are convex relative to proximal end adjacent to 3; Fig. 2:  distal ends of 14b are convex relative to proximal end at 14b).
9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stienen et al. (DE 10 2008 005 260 B3)-using drawings with machine translation of the description-previously cited in view of Olsson et al. (2010/0208055)-cited by applicant  and “Wet/Dry Recording Video Inspection System with Articulating Probe User’s Manual DCS665-ART”-hereafter ‘DCS655-ART’ and further in view of Tanaka et al. (JP 07218444 A)-using Figures and 3 page machine translation having paragraphs [0001]-[0016] and further in view of Pearl et al. (EP 0 492 250 A1)-previously cited.
As for claim 9, Stienen in view of Olsson, DCS655-ART, and Tanaka discloses/suggests everything as above (see claim 1).   They are silent concerning the filtration unit housing is a spiral wound membrane filtration unit housing  However, Stienen does demonstrate that permeate tubes are inspected (Fig. 1: 11 within a housing: Fig. 1: 2) and teaches that precise .  

10.	Claim 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stienen et al. (DE 10 2008 005 260 B3)-using drawings with machine translation of the description-previously cited in view of Olsson et al. (2010/0208055)-cited by applicant  and “Wet/Dry Recording Video Inspection System with Articulating Probe User’s Manual DCS665-ART”-hereafter ‘DCS655-ART’ and further in view of Tanaka et al. (JP 07218444 A)-using Figures and 3 page machine translation having paragraphs [0001]-[0016]  and further in view of Pearl et al. (EP 0 492 250 A1)-previously cited and Stork (NL 9401903 A)-previously cited.
As for claims 11 and 13, Stienen in view of Olsson, DCS655-ART, Tanaka, and Pearl discloses/suggests everything as above (see claims 10 and 12).  They are silent concerning wherein the filtration unit housing surrounds a first interconnector that connects a first part of the permeate tube to a second part of the permeate tube, wherein the optical device, the guiding element and at least part of the data cable are arranged to be fed through the first interconnector (claim 11) and the optical device, the guiding element and at least part of the data cable through a first interconnector that connects a first part the permeate tube to a second part  of the permeate tube (claim 13).

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at least try to have a filtration unit housing surround a first interconnector that connects a first part of the permeate tube to a second part of the permeate tube, wherein the optical device, the guiding element and at least part of the data cable are arranged to be fed through the first interconnector (claim 11) and feeding the optical device, the guiding element and at least part of the data cable through a first interconnector that connects a first part the permeate tube to a second part  of the permeate tube (claim 13) in order to inspect the filtering quality of the permeate tube in a variable modular membrane filtration unit such as in a variable modular spiral wound membrane filtration unit that comprises permeate ducts and connection elements for a series of filtering processes.
Response to Arguments
11.	Applicant’s arguments with respect to the claim(s) rejected under 35 USC 103 (see Remarks pages 6-10 filed on June 11, 2021) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.  As well the examiner notes the following:
US 4,207,872 to Meiri et al. (see col. 2, lines 25-30: elastomeric sleeve with an inner diameter smaller than the outer diameter of the endoscope body); US 4,875,468 to Krauter et al. (see claim 1 with regards to an outer sleeve of an elastomer); US 5,989,183 to Reisdorf et al. (see col. 10, lines 63-67: elastomeric sleeve member with an inner diameter smaller than the diameter of the endoscope shaft); US 2005/0138809 to Tan et al. (see claim 1:  elastomeric sleeve with inner diameter less than outer diameter of the mandrel); US 7,384,424 to Kusleika et al. (see col. 16, lines 54-57: chamfered (beveled) surfaces provide smooth passage); and US 7,485,092 to Stewart et al. (see col. 10, lines 55-57: chamfered (beveled) surface minimizes snagging); 
13.	Several facts have been relied upon from the personal knowledge of the examiner about which the examiner took Official Notice. Applicant must seasonably challenge well known statements and statements based on personal knowledge when they are made by the Board of Patent Appeals and Interferences. In re Selmi, 156 F.2d 96, 70 USPQ 197 (CCPA 1946); In re Fischer, 125 F.2d 725, 52 USPQ 473 (CCPA 1942). See also In re Boon, 439 F.2d 724, 169 USPQ 231 (CCPA 1971) (a challenge to the taking of judicial notice must contain adequate information or argument to create on its face a reasonable doubt regarding the circumstances justifying the judicial notice). If applicant does not seasonably traverse the well-known statement during examination, then the object of the well known statement is taken to be admitted prior art. In re Chevenard, 139 F.2d 71, 60 USPQ 239 (CCPA 1943). A seasonable challenge constitutes a demand for evidence made as soon as practicable during prosecution. Thus, applicant is charged next reply after the Office action in which the well known statement was made.  
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886